

116 HJ 72 IH: Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule submitted by the Internal Revenue Service, Department of the Treasury, relating to “Contributions in Exchange for State or Local Tax Credits”.
U.S. House of Representatives
2019-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA116th CONGRESS1st SessionH. J. RES. 72IN THE HOUSE OF REPRESENTATIVESJuly 16, 2019Ms. Sherrill (for herself, Mr. Gottheimer, Ms. Underwood, Mr. King of New York, Ms. Hill of California, Mr. Casten of Illinois, Mr. Cisneros, Mr. Phillips, Ms. Porter, Ms. Wild, Ms. Houlahan, Mr. Panetta, Mr. Rose of New York, Mr. Malinowski, Mr. Van Drew, Mr. Suozzi, Mr. Pascrell, Mr. Pallone, Mr. Norcross, Mr. Larson of Connecticut, Mr. Blumenauer, Mr. Higgins of New York, Mr. Danny K. Davis of Illinois, Mr. Courtney, Mrs. Hayes, Mr. Trone, Mr. Brendan F. Boyle of Pennsylvania, Mr. Kim, Mr. Sires, Ms. Judy Chu of California, Ms. DelBene, Mr. Payne, Ms. Norton, Mr. Rush, Mr. Ruppersberger, Mr. Levin of California, Mrs. Napolitano, Mrs. Trahan, Ms. Kelly of Illinois, Ms. DeLauro, Mr. Himes, Ms. Eshoo, Mrs. Lowey, Mr. Rouda, Mr. Sean Patrick Maloney of New York, Ms. Waters, Mrs. Watson Coleman, Mr. Michael F. Doyle of Pennsylvania, and Mr. Ted Lieu of California) submitted the following joint resolution; which was referred to the Committee on Ways and MeansJOINT RESOLUTIONProviding for congressional disapproval under chapter 8 of title 5, United States Code, of the rule
			 submitted by the Internal Revenue Service, Department of the Treasury,
			 relating to Contributions in Exchange for State or Local Tax Credits.
	
 That Congress disapproves the rule submitted by the Internal Revenue Service, Department of the Treasury, relating to Contributions in Exchange for State or Local Tax Credits (84 Fed. Reg. 27513 (June 13, 2019)), and such rule shall have no force or effect.
		